J. S14034/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                  v.                   :
                                       :
WILLIAM DICKS,                         :          No. 589 EDA 2019
                                       :
                       Appellant       :


              Appeal from the Order Entered January 18, 2019,
            in the Court of Common Pleas of Philadelphia County
              Criminal Division at No. CP-51-CR-0001238-2008


BEFORE: BOWES, J., KING, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:            FILED APRIL 13, 2020

     William Dicks appeals pro se from the January 18, 2019 order1

dismissing his motion for time credit which sought the correction of his

sentence by the Department of Corrections (“DOC”) to properly reflect his

credit for time-served.   For the reasons that follow, we find that we lack

jurisdiction over this appeal and transfer this case to the Commonwealth

Court.

     This court has long recognized that the proper forum for contesting the

DOC’s calculation of sentence is in the Commonwealth Court. “If the alleged

error is thought to be the result of an erroneous computation of sentence by


1 The docket indicates that appellant’s February 4, 2019 pro se notice of
appeal, although timely, mistakenly indicates that his appeal is “from the
Order entered in this matter on the 18th day of March, 2019.” (Pro se notice
of appeal, 2/4/19 at ¶ 1 (emphasis added).).
J. S14034/20

the Bureau of Corrections, then the appropriate vehicle for redress would be

an original action in the Commonwealth Court challenging the Bureau’s

computation.” Commonwealth v. Heredia, 97 A.3d 392, 395 (Pa.Super.

2014) (citation omitted), appeal denied, 104 A.3d 524 (Pa. 2014). See also

Commonwealth v. Wyatt, 115 A.3d 876, 880 (Pa.Super. 2015) (holding

that original action in Commonwealth Court was only procedural avenue that

defendant could pursue claim on appeal that DOC miscalculated credit for

time-served); Commonwealth ex rel. Powell v. Pennsylvania Dept. of

Corrections, 14 A.3d 912, 915 (Pa.Cmwlth. 2011) (concluding that, where

petitioner does not challenge underlying sentence and instead seeks to compel

DOC   to   carry   out   sentence   imposed,   petition   is   properly   filed   in

Commonwealth Court, in its original jurisdiction).2

      Based on the foregoing, we agree with the PCRA court’s determination

that this appeal properly falls within the purview of the Commonwealth Court’s




2 As an ancillary matter, we note that appellant filed a separate petition
pursuant to the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-
9546, that was dismissed by the PCRA court on February 3, 2017. A panel of
this court affirmed the PCRA court’s order on October 24, 2018, and our
supreme court denied allocator on April 30, 2019. See Commonwealth v.
Dicks, 200 A.3d 600 (Pa.Super. 2018) (unpublished memorandum), appeal
denied, 207 A.3d 914 (Pa. 2019).


                                     -2-
J. S14034/20

jurisdiction. (See PCRA court order, 1/18/19 at ¶ 2.) Accordingly, we transfer

this case to the Commonwealth Court.3

     Appeal transferred to the Commonwealth Court.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 4/13/20




3 We are mindful that we “retain the power and, indeed, the responsibility to
determine whether retention of jurisdiction in this case is appropriate or,
alternatively, whether the matter should be transferred to the Commonwealth
Court.” Wilson v. Sch. Dist. of Philadelphia, 600 A.2d 210, 211 (Pa.Super.
1991) (citations omitted).


                                    -3-